t c memo united_states tax_court robert g leslie and marilyn b leslie petitioners v commissioner of internal revenue respondent docket no filed date elliott h kajan and steve mather for petitioners roger l kave for respondent memorandum findings_of_fact and opinion fay judge by notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal income taxes and additions to tax and increased interest as follows year deficiency dollar_figure additions to tax and increased interest sec_6621 sec sec_6653 a dollar_figure -- sec_6661 -- 1to be determined big_number big_number big_number big_number -- dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated this case involves robert g leslie's petitioner's invest- ments in gold straddle transactions through the futures commis- sion merchant f g hunter associates hunter this is the same hunter tax straddle program that was at issue in 91_tc_396 affd without published opinion 940_f2d_1534 9th cir on date respondent filed a motion for order to show cause why petitioners' case is different than ewing v commissioner supra on date petitioners filed petitioners' response to order to show cause in their response petitioners submit that their primary motive for engaging in gold futures transactions with hunter is distinguishable from that of the taxpayers in ewing v commissioner supra based on peti- tioners' response on date this court issued an order discharging the order to show cause a trial was held january and in los angeles california to resolve the following issues for decision whether certain transactions in gold futures were entered into by petitioners for profit we hold that they were not whether fees paid_by petitioners with respect to such transactions are deductible we hold that they are not whether petitioners are entitled to a deduction for the taxable_year for the amount by which the hunter straddle losses for the years at issue exceed the straddle gains for the years at issue we hold that they are not whether petitioners with regard to the hunter straddle transactions are liable for increased interest pursuant to sec_6621 we hold that they are respondent concedes that based on the holding in ewing v commissioner supra petitioners are not liable for additions to tax pursuant to sec_6653 and respondent further concedes that petitioners are not subject_to an addition_to_tax for the taxable_year pursuant to sec_6661 findings_of_fact some of the facts have been stipulated and are so found the stipulation and exhibits associated therewith are incorpo- rated herein by reference at the time petition was filed petitioners resided in santa paula california petitioners' joint federal_income_tax returns for the years in issue were filed with the office of the internal_revenue_service at fresno california petitioners' returns were prepared utilizing the cash_receipts_and_disbursements_method of accounting on their joint federal_income_tax returns for the taxable_year petitioners claimed ordinary losses from hunter transactions for the cancellation of long gold futures contracts in the amount of dollar_figure and short-term_capital_gains for offset transactions of dollar_figure petitioners also claimed as miscellaneous_itemized_deductions for the taxable_year ending date the following costs relating to their partici- pation in hunter transactions investment advisory fees in the amount of dollar_figure and legal fees related to investments in the amount of dollar_figure on their joint federal_income_tax return for the taxable_year petitioners claimed an ordinary_loss from hunter transactions for the cancellation of long gold futures contracts in the amount of dollar_figure and net_long-term_capital_gains from the assignment and offset of hunter gold futures contracts in the amount of dollar_figure on their joint federal_income_tax returns for the taxable_year petitioners claimed net_long-term_capital_gains from hunter transactions for the assignment and offset of gold futures contracts in the amount of dollar_figure all of the above claimed tax results purportedly occurred with respect to transactions in gold futures conducted during and in the manner hereinafter described on behalf of petitioners by hunter petitioners did not engage in the transactions as dealers trading in commodities futures in general a gold futures contract1 is an agreement to either deliver a short position2 or receive a long position3 a specified amount of gold during a designated month at a price negotiated when the contract is made the futures_contract is ultimately fulfilled when the commodity bought is delivered to the buyer by the seller or when the contract is offset less then percent of all futures contracts actually result in the delivery of the underlying commodity instead most futures contracts are offset rather than being executed by delivery ewing v commissioner supra pincite an offset is the acquisition of an offsetting contract of purchase or sale of the same quantity of the commodity a gold spread consists of a long position and a short position with each position having a different delivery date each of the two positions constitutes a simple spread often 1since modern gold futures trading began in gold futures have been traded on four domestic exchanges the chicago board_of trade cboe the international monetary market imm which is associated with the chicago mercantile exchange the commodity exchange inc comex and the midamerica commodity exchange the dominant exchange is comex a short position is held by a person who has sold one or more futures contracts without having previously bought them 3a long position is held by a person who has bought and holds one or more futures contracts referred to as a leg id if a trader merely bought a long position or sold a short position he would be said to have acquired a simple net position and the trader would hope to profit by a rise in the price of the commodity underlying the long position or fall in the price of commodity underlying the short position traders who invest utilizing spread positions hope to profit by a favorable change in the price relationship or differential between their long and short positions the price differential is a function primarily of the changes in short-term interest rates and the value of the underlying commodity4 and secondarily of storage and commission costs since storage costs for precious metals are trivial the major forces affecting gold futures spreads are gold prices and short-term interest rates id a simple commodity spread that has one short leg with a nearby delivery date and one long leg with a more distant delivery date is often referred to as a backward spread since it is profitable when the dollar difference between the price of the two contracts increases after the position is established since prices generally increase in a rising or bull market back- 4for example if spot gold is dollar_figure per ounce and the interest rate i sec_1 percent per month a 6-month delivery will be priced at dollar_figure dollar_figure percent x months x dollar_figure thus when the number of long contracts equals the number of short contracts the difference in price between the long and short legs is entirely a function of the interest cost of carrying gold from one futures delivery month to the other ward spreads are also referred to as bull spreads conversely a simple commodity spread that has a long leg with a nearby delivery date and one short leg with a more distant delivery date is referred to as a forward spread since it is profitable if the dollar difference between the two contracts declines after the position is established since prices generally decline in a falling or bear market forward spreads are also referred to as bear spreads since a forward spread profits when the difference between the two contracts narrows a forward spread will profit when the interest rates decline conversely a backward spread would suffer a loss from the same change in interest rates addition- ally since a forward spread profits when the spread difference narrows a forward spread will profit from a reduction in the price of gold even if the interest rates do not change con- versely a backward spread would suffer a loss from the same reduction in the price of gold whenever a leg of a straddle is closed out by an offset or in any other manner tax consequences normally will result in the holder realizing either a gain or a loss generally in a tax- motivated straddle trading the loss leg will be closed out first in order to generate a tax loss for the holder when this occurs the remaining leg of the initial straddle containing an unrealized_gain which is usually almost identical to the amount of loss in the closed leg constitutes an open position for the holder and thus is subject_to the increased risk of being directly subject_to the market to minimize this increased risk the holder would obtain a new position similar to the one in the closed loss leg except for a different month this substitution of one position for a similar position in a different month switching of the loss leg in the initial year in order to generate a tax loss which is offset by the unrealized_gain in the other leg of the straddle is a pattern usually found in the trading of tax_straddles ewing v commissioner t c pincite a butterfly_spread has three legs maturing at different times if the first and third legs are long then the middle position is short if the first and third legs are short then the middle position is long the outlying positions first and third legs are referred to as wings and the center position as the body hence the term butterfly the center position or body of a butterfly_spread is twice as large as either wing and the time periods for the delivery of the commodity from the first wing to the body and from the body to the second wing are equal essentially a butterfly_spread creates two spreads one bullish and one bearish thus a butterfly_spread presents less chance of either an adverse or a favorable spread movement and is therefore less likely to result in a different loss or gain than an ordinary straddle an example of a butterfly_spread would be as follows short contracts of june gold short contracts of october gold wing wing long contracts of august gold body a condor trade is similar to a butterfly_spread but has four or more elements rather than three an example would be as follows short contracts of june gold short contracts of december gold wing wing body long contracts of august gold long contracts of october gold the purpose of butterfly or condor spreads is to establish a position that will create a significant profit or loss on the long or short position if there is a major move in the price of gold so a tax_benefit can be achieved at the same time such a spread establishes a position that creates a complementary profit or loss on the other side of the position thereby creating tax benefits while eliminating the possibility of gaining or losing significant equity the hunter program hunter was organized in late or early as a nevada limited_partnership with its principal_place_of_business in newport beach california on date hunter first registered with the commodities futures trading commission cftc as a futures commission merchant fcm and remained an fcm for all years relevant hereto all regulated futures transactions must be executed through an fcm which is a member of an exchange since hunter was not a member or clearing member of the commodity exchange of new york comex or the international money market imm hunter was not authorized to execute gold futures con- tracts on the floor of either exchange accordingly hunter contracted with a g becker inc a clearing member of the exchanges to execute and clear the gold futures transactions involved herein hunter delivered promotional literature to prospective clients a majority of the promotional material was devoted to showing clients the significant tax advantages they could obtain through the hunter investment program most of the questions and answers portion of the hunter promotional material relates specifically to tax benefits that can be received by participating in the hunter program specifi- cally the materials state can i lose my investment yes as with any investment the risk of loss is commensurate with the opportunities for profit however the opportunity for profit can be con- siderably enhanced and the risk of loss substan- tially reduced by the proper choice of alternative methods of liquidating your contracts how can the probability of gain be increased by choice of liquidation methods see income_tax treatment of your gains or losses on each contract will be different depending upon the way your contract is closed out there are ways to close out a contract in which you have a gain so that it will be taxed as a long term capital_gain for the contract in which you have a loss you may liquidate so as to have ordinary_loss depending upon your tax_bracket your risk of after tax loss on both of these contracts will be very substantially reduced and will quite possibly be converted into an after tax gain any net pre- tax profit will be significantly increased can you give me an example on date the price of date gold was dollar_figure per ounce wall street journal date cmx on the same date the price of date gold was dollar_figure per ounce seven months later on date the price of date gold was dollar_figure and the price of date gold was dollar_figure if you had sold date gold on date and bought date gold at the same time then liquidated each contract on date you would have incurred a loss of dollar_figure dollar_figure - dollar_figure per ounce on your short posi- tion and realized a gain of dollar_figure per ounce on your long position based on current tax_rates and upon the assumption that you close out your positions as described above your net after tax gain on your date gold would have been approximately dollar_figure per ounce and your net after tax loss on date gold would have been approximately dollar_figure per ounce the combined after tax gain would have been dollar_figure per ounce considering there are ounces of gold per contract your net dollar profit would be dollar_figure per spread these figures do not include sales and administrative fees which will be discussed later what would have happened if i had bought date gold and sold date gold instead on your long november contract you would have a before tax gain of dollar_figure per ounce and on your short february position a before tax loss of dollar_figure per ounce your after tax gain on the long contract would be approximately dollar_figure per ounce and your after tax loss on your short contract would have been approximately dollar_figure per ounce if you follow the liquidation principles described in the answer to question above the combined after tax gain would be dollar_figure per ounce or dollar_figure net after tax profit per spread would the same results be realized with other choices of dates the results that would have been achieved with other choices of dates would be different however the principles are the same if these conditions apply the contracts are closed out after the expiration of the six months capital_gains holding_period the contract on which you have a gain is closed out in a way which will qualify for capital_gains_tax treatment and the contract on which you have a loss is closed out in a way which will qualify for ordinary_income tax treatment precisely how do i meet conditions and in question if there is a gain in your long position you should qualify for capital_gains treatment by going short in the same delivery month if you have a gain in your short position you could sell it to an unrelated third party and qualify for capital_gains treatment if you have a loss in either your long or short contract you should cancel it if you do your loss will be an ordinary_loss rather than a capital_loss will i be required to close out my long and short positions simultaneously by no means they are separate contracts you may choose to liquidate them in other ways for example you may wish to actually take delivery of the gold on your long contract and close out your short position by offsetting it with an identical long contract other combinations of liquidation are possible you should select the one that ful- fills your economic goals and personal require- ments get the advice of your tax adviser included with the promotional material are four graphs which show pre- and post-tax analyses of contract liquidation the promotional material also contained a worksheet which specifi- cally allows for calculating the tax savings of contract liquidation also provided with the hunter promotional material was a four-page document entitled summary of federal_income_tax consequences of f g hunter associates investment program giving a synopsis of the different tax implications of various gold futures_contract liquidation methods the hunter promotional materials included a 24-page opinion letter dated date written by attorney avram salkin the opinion letter was supplemented on date and modified on date in light of the provisions of the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 the opinion letter described in detail with supporting citations of case law and statutes the tax consequences which in the opinion of mr salkin could be expected by hunter investors from the liquidation of the component positions of their future straddles petitioner's business and investment history at the time of trial petitioner wa sec_62 years old peti- tioner graduated from high school in and enlisted in the u s army after being honorably discharged from the army in petitioner entered the construction business petitioner eventually became the president and sole shareholder of r h paving inc a paving contractor prior to making the commodity trades with hunter petitioner held various investments during the 1970's and early 1980's petitioner's basic requirement in an investment was a good cash- flow in order to counter the cyclical nature of his construction business petitioner was not averse to risk in an investment since he was accustomed to a considerable amount of risk from the construction industry generally petitioner relied on either roy tolson an accountant and business adviser or joe rasey a business_associate to locate investments which satisfied his investment criteria before making an investment petitioner would personally analyze the transaction in date petitioner hired donald short short to be his personal business adviser and controller for r h paving inc short was a certified_public_accountant c p a licensed to practice in california prior to being hired by petitioner short was employed by edward white co the c p a firm that prepared petitioners' tax returns while short worked at edward white co he prepared petitioners' tax returns short testified that he was well aware of petitioner's tax position during the years he prepared petitioners' tax returns at edward white co and for all the taxable years at issue petitioner relied on short to find investments that satis- fied his investment criteria because petitioner did not have time to personally investigate all of the potential investments in which he was interested as part of short's investigation of potential investments for petitioner short read books articles and periodicals relating to commodity trading which led short to believe that this type of investment met petitioner's investment requirements since neither short nor petitioner had prior experience with commodity investments short searched for brokerage firms that had commodity departments short searched for a commodity broker by contacting brokerage houses and persons he had worked for in the past including edward white co these sources led short to hunter and in particular to russ klein klein who was employed by and in charge of hunter short met with klein on three occasions before investing with hunter petitioner only attended the last meeting the initial meeting with klein focused on commodity trading methods and a projected potential return of percent short believed that the hunter trading methods met all of petitioner's investment criteria additionally short believed that klein would be able to educate him in commodity trading strategies in order to enable him to assume increasing degrees of control_over trading decisions in the future on behalf of petitioner short was very interested in the hunter program and advised petitioner of the substance of the initial meeting with russ klein short testified that he did not receive the promotional material nor learn about the favorable tax benefits of straddle trading in the hunter program until his final meeting with klein which peti- tioner attended petitioner testified that he reviewed the hunter promotional material including summary of federal_income_tax consequences and discussed the tax consequences of the hunter program with short prior to making his actual hunter investment petitioner did no further research regarding the hunter program petitioner testified that he did not check into any of the credentials of the individuals who wrote the hunter promotional material petitioner decided to make his investment with hunter in date based on the information short obtained from his meetings and conversations with klein and due to repeated calls from klein urging him to make an investment with hunter immedi- ately klein's reason for wanting petitioner to invest at that time was that the volatility of the gold market presented an opportunity for immediate tax benefits short testified that some of the considerations for investing in hunter programs at that time were to maximize profits during a volatile market and to take advantage of the tax benefits petitioner as a participant in the hunter gold futures spread program would have been required to sign the following hunter forms a new account application b account agreement and risk disclosure c risk disclosure statement and d current policies and fees setting forth the commissions and fees payable by petitioner to hunter petitioner testified that it was normal practice in his business to keep copies of signed documents however at trial petitioner could not provide signed copies of any of the hunter documents listed above petitioner's initial commodity positions were created on date when he made the investment petitioner paid an initial deposit of dollar_figure out of his initial deposit petitioner incurred the following costs legal fee management fee dollar_figure big_number commission to establish initial spread positions big_number total costs big_number thus petitioner's initial margin was dollar_figure dollar_figure - dollar_figure petitioner's trades with hunter were initiated by fax inc fax a registered trading adviser in order for fax to initiate trades between petitioner and hunter petitioner would have been required to sign both an investment advisory agree- ment and a special power_of_attorney authorizing fax to trade commodities at trial petitioner was unable to provide signed copies of these documents and testified that he did not recall signing either of the documents the dollar_figure management fee incurred by petitioner on date see above was for fax's services short testified that he never investigated fax because he felt that fax was just part of hunter and that the dollar_figure fee was just being paid to hunter through hunter petitioner established two spreads on date the first was a simple bear spread consisting of a long position of contracts of date 100-ounce gold at a price of dollar_figure per ounce and a matching short position of contracts of date gold at dollar_figure the second position was an imperfect butterfly_spread the first wing consisted of contracts of date gold bought at dollar_figure the body wa sec_145 short date gold of which contracts were sold at dollar_figure on comex and contracts at dollar_figure on imm the second wing was comprised of contracts of date gold bought on imm at dollar_figure the slight imperfection in the butterfly occurred because there were only months between the first wing and the body whereas there were months between the second wing and the body and because the june september part of the spread consisted of contracts whereas the april june part consisted of contracts on date petitioner's spread positions were modified as a result of a recommendation from klein that the market was moving and that by making additional trades peti- tioner could realize substantial tax losses and be in a better position to later profit from the market movement short and petitioner approved the trades that resulted in a substantial tax loss on date on date the three long positions gold contracts established on date were all canceled resulting in losses totaling dollar_figure petitioner's original equity in his hunter account however was not significantly affected because the value of the three remaining short positions dropped about as much as the three liquidated long positions the result was a total open profit that approximately equaled petitioner's closed transaction loss petitioner's open profit was protected by immediately replacing on date the canceled long contracts with new long contracts the new long positions established on date consisted of contracts of date gold at dollar_figure and contracts of date gold at dollar_figure the resulting position in the account was an imperfect condor spread consisting of two long outside wings of contracts of date at dollar_figure and contracts of date at dollar_figure and the body consisting of two short positions contracts of date at dollar_figure and contracts of date of which were established at dollar_figure on comex and at dollar_figure on imm upon canceling the gold positions on date hunter charged petitioner a cancellation fee totaling dollar_figure as a result of the dollar_figure tax loss petitioner for the tax_year was able to offset net ordinary_income from numerous sources totaling dollar_figure and offset capital_gains totaling dollar_figure on date petitioner's position with hunter was reduced by selling contracts of date long position while at the same time liquidating contracts of the date short position short and petitioner were dissatisfied with the investment advisory services rendered by fax and in date they requested and obtained a refund of the dollar_figure management fee which was recredited to petitioner's account by hunter in incre- ments of dollar_figure and dollar_figure short and petitioner continued to be dissatisfied with the services provided by hunter accordingly short contacted bill kearney at merrill lynch to determine what commodity advising services were available from merrill lynch petitioner retained merrill lynch and invested dollar_figure in an oil_and_gas investment in late merrill lynch earned a dollar_figure commission from the investment short left petitioner's employ for approximately year during the second half of and early during short's absence petitioner continued his commodity trading activity through merrill lynch and expanded into trading bonds stocks and other commodities futures contracts also during short's absence petitioner continued to maintain his accounts with hunter and on date four of the date long positions were sold at dollar_figure creating a total loss in the amount of dollar_figure two of the contracts were disposed of by sale for which petitioners claimed a long- term capital_loss in the amount of dollar_figure on their federal_income_tax return two of the contracts were disposed of by cancellation for which petitioners claimed an ordinary_loss deduction in the amount of dollar_figure on their federal_income_tax return to keep the number of long and short positions of the condor position balanced after the date disposal of four long contracts four short contracts of date gold were purchased at dollar_figure for petitioner's account with hunter this purchase yielded a realized profit of dollar_figure the date liquidation of four short positions was treated by petitioner as an assignment to a third party and the gain was treated as a dollar_figure long-term_capital_gain on petitioners' tax_return in date petitioner and hunter continued to reduce the condor position this was made necessary by the fact that all the remaining gold contract positions consisted of contracts and would have to be settled by delivery if held much longer as a result of the impending delivery dates petitioner liquidated of the remaining long august positions on janu- ary the repositioning resulted in an offset loss of dollar_figure which petitioner treated as a long-term_capital_loss also on date an equivalent short position consisting of contracts of date gold was liquidated but instead of being offset by a direct purchase on the trading floor of comex the short position was assigned this assign- ment resulted in a profit of dollar_figure which petitioners reported as a long-term_capital_gain on their federal_income_tax return the liquidation continued on date when long march contracts were sold and short june contracts were assigned petitioner recognized an dollar_figure loss from the offset of the march position which he treated as a long-term_capital_loss simultaneously petitioner recognized a dollar_figure profit from the assigned short june position which petitioner treated as a long-term_capital_gain on date an additional contracts on each side of the remaining spread position in the account were liquidated twenty-five long date contracts were offset at a loss in the amount of dollar_figure petitioner reported the loss as a long-term_capital_loss twenty-five short date contracts were liquidated by assignment at a gain in the amount of dollar_figure petitioner treated the gain as a long-term_capital_gain petitioner liquidated his final positions with hunter on date this resulted in an offset loss of dollar_figure from the remaining long contracts and a gain from the assignment of the remaining short contracts of dollar_figure the loss was treated by petitioner as a long-term_capital_loss and the gain was treated as a long-term_capital_gain petitioners claimed on their joint federal_income_tax returns that the results of their hunter trades were net_long-term_capital_gains from the assignment and offset of gold futures contracts in the amount of dollar_figure losses on straddle transactions opinion the primary issue in this case is whether petitioners are entitled to deduct losses on the hunter straddle transactions as claimed on their federal_income_tax returns for the taxable years and resolution of the issue turns on the effect of sec_108 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 as amended by section d of the tax_reform_act_of_1986 publaw_99_514 100_stat_2817 hereinafter our references to defra sec_108 are to that section as amended unless otherwise stated defra sec_108 provides as follows a general_rule -- for purposes of the internal_revenue_code of in the case of any disposition of or more positions-- which were entered into before and form part of a straddle and to which the amendments by title v of the economic_recovery_tax_act_of_1981 do not apply any loss from such disposition shall be allowed for the taxable_year of the disposition if such loss is incurred_in_a_trade_or_business or if such loss is incurred in a transaction entered into for profit though not connected with a trade_or_business by notice_of_deficiency respondent determined that petitioner's straddle losses are not deductible under sec_165 because the transactions were not entered into for profit petitioners contend that their entire course of conduct before the investment during the commodity trading with hunter and after the initial hunter investment through the time of the investment with merrill lynch all reflect that petitioner's gold straddle transactions were entered into for profit petitioners contend that all of petitioner's investment and commodity trades were consistent with his long-standing invest- ment history they argue that petitioner's commodity spread trading was motivated primarily by petitioner's desire to find investments with a modicum of risk in exchange for a large cash return on investment and that tax benefits were purely coinci- dental we disagree this court in 91_tc_396 stated that the phrase entered into for profit as used in defra sec_108 is to be interpreted by reference to the standard applied under sec_165 ewing v commissioner supra pincite the court in ewing used the guidelines provided in 82_tc_1001 to determine whether the hunter gold straddle transactions were entered into primarily for profit id in fox v commissioner supra pincite this court concluded that sec_165 requires that profit be the primary motive if a loss from a straddle transaction is to be deductible the court stated that profit need not be the sole motive for engaging in a straddle transaction but that a mere incidental profit_motive would be insufficient id pincite citing 20_tc_216 affd 213_f2d_438 2d cir to determine whether a straddle transaction was entered into for profit fox provides the following guidelines the ultimate issue is profit_motive and not profit potential however profit potential is a relevant factor to be considered in determining profit_motive profit_motive refers to economic profit independent of tax savings the determination of profit_motive must be made with reference to the spread positions of the straddle and not merely to the losing legs since it is the overall scheme which determines the deductibility or nondeductibility of the loss if there are two or more motives it must be determined which is primary or of first importance the determination is essentially factual and greater weight is to be given to objective facts than to self-serving statements characterizing intent because the statute speaks of motive in entering a transaction the main focus must be at the time the transactions were initiated however all circumstances surrounding the transactions are material to the question of intent ewing v commissioner t c pincite citing fox v commissioner supra pincite although petitioner testified that his sole motive for investing with hunter was to obtain a profit a majority of the circumstances surrounding the transactions points to the conclu- sion that petitioner's primary motive was tax benefits in determining petitioner's primary motive for entering the hunter program greater weight is to be given to objective facts than to self-serving statements characterizing intent ewing v commissioner t c pincite fox v commissioner supra pincite the objective facts indicate that petitioner's primary motive was tax considerations thus after applying the fox guidelines to the facts of this case we find for the reasons discussed below that petitioner did not enter into his straddle transactions primarily for profit first although petitioner testified that hunter representa- tives never told him that canceling a commodities position would give him an ordinary tax loss or that he could get long-term_capital_gain treatment on the disposition of a short_sale position it is clear that the objective facts contradict this testimony a majority of the promotional material was devoted to show- ing clients the significant tax benefits that could be achieved through the hunter cancellation and assignment closing procedures petitioner testified that he read and received the hunter promotional material which explained the tax benefits to hunter's liquidation procedures also many of the questions and answers portion of the hunter promotional material related specifically to tax benefits that can be achieved through the hunter program furthermore other hunter promotional material received and read by petitioner included graphs comparing pre- and post-tax analyses of contract liquidation a worksheet specifically allowing for the calculation of tax savings of contract liquidation and a four-page document entitled summary of federal_income_tax consequences of f g hunter associates investment program the court in ewing stated that the 24-page opinion letter written by attorney avram salkin was the most influential item in the hunter promotional material ewing v commissioner t c pincite petitioner testified that he received and read the opinion letter along with the other promotional material in contrast to the substantial discussion of tax benefits the profitability of the hunter program was neither seriously discussed nor quantified second petitioner's trades indicate a greater interest in the tax advantages of the hunter program than in obtaining a profit petitioner's expert edward horowitz testified that the gold market was very volatile in date and that there is a greater potential to profit in a volatile market thus klein was correct in advising petitioner to enter the market at that time mr horowitz also testified that petitioner's modification of his straddle position on date which resulted in a substantial loss actually increased petitioner's profit poten- tial while the court does not disagree with mr horowitz's opinion that the modification of petitioner's straddle increased his profit position the court finds that the modification was motivated by a desire to obtain a tax_benefit petitioner placed his first straddle positions on date and then only days later he modified his positions as a result of a recom- mendation from klein that the market was moving and that by making additional trades petitioner could realize substantial tax losses and be in a better position to later profit from the market movement petitioner's modifications resulted in a dollar_figure loss just before the end of the tax_year petitioner argues that the mere fact that tax benefits were realized does not mean the tax benefits were the reason for the transaction however it is a fundamental legal maxim that the consequences of one's acts are presumed to be intended fox v commissioner t c pincite we find that petitioner like the taxpayers in ewing chose to 'cancel' the initial losing legs of his straddles before the close of the tax_year so as to generate an ordinary_loss ewing v commissioner t c pincite then in the following year on date peti- tioner chose to assign the profitable legs of his straddles which resulted in a dollar_figure long-term_capital_gain thus with an initial investment of only dollar_figure peti- tioner attempted to offset dollar_figure of his net ordinary income5 with his dollar_figure tax loss from the date cancellation of his gold futures transactions and by closing out the profitable legs of his straddle positions on date by means of assignments petitioner attempted not only to defer his straddle gains to but also to convert ordinary_income into long-term_capital_gain 5petitioner was also able to offset capital_gains after such capital_gains had already been reduced by the 60-percent long-term_capital_gain exclusion by the amount of dollar_figure finally the alternative liquidation techniques ie cancellations and assignments developed by avram salkin were used by hunter to sell prospective investors on a scheme to achieve tax_avoidance id specifically the cancellation technique was devised so that its proponents could claim ordinary_loss treatment rather than capital_loss treatment the assignment procedure was contrived so that hunter investors could characterize straddle gains as long-term_capital_gains instead of short-term_capital_gains however to utilize these techniques and obtain their purported tax benefits petitioner paid more in commissions and fees than he would have incurred had he liquidated his futures_contract the usual way by means of offset id pincite for example under hunter's current policies and fees statement petitioner was charged a fee of dollar_figure for canceling gold futures contracts on date had petitioner offset hi sec_175 gold contracts instead of canceling those positions his fee would have only been dollar_figure the court believes that petitioner was willing to pay substantially more fees to obtain ordinary_loss deductions in the amounts of dollar_figure and dollar_figure for and respectively espe- cially since petitioners deducted the fees on their and federal_income_tax returns for the reasons stated above we hold that petitioners' motives in entering into these transactions despite their arguments to the contrary were primarily to obtain substantial tax benefits as we stated in ewing we are cognizant of the fact that tax planning is an economic reality in the business world and the effect of tax laws on a transaction is routinely considered along with other factors but nevertheless we reiterate that 'tax straddling transactions can hardly be said to number among congressionally approved sanc- tioned or encouraged responses to the tax laws ewing v commissioner t c pincite quoting fox v commis- sioner supra pincite fees paid with respect to straddles petitioners deducted the following fees paid to hunter in regard to petitioner's hunter transactions cancellation fees gold futures_contract cost offset fees investment advisory fees legal fees investment related cancellation fees offset fees dollar_figure big_number big_number big_number petitioners contend that these fees were incurred in connection with the purchase and sale of capital assets as such petitioners argue that these fees are capitalized and form part of the cost_basis for purchase commissions and an offset against the selling_price for disposition commissions peti- tioners cite sec_1_263_a_-2 income_tax regs and the cases of 315_us_626 and soeder v commissioner a memorandum opinion of this court dated date petitioners state that as part of the cost_basis and the selling_price such expenses form part of the loss from the trading which is otherwise allowable under defra sec_108 petitioner's reliance on sec_1_263_a_-2 income_tax regs spreckles v helvering supra and soeder v commissioner supra is unfounded since both the regulations and the cases cited deal with taxpayers who were involved in securities or commodities transactions entered into primarily for profit since we have found that petitioner entered into the hunter gold futures program in order to obtain substantial tax benefits the above-listed fees paid_by petitioner constitute payments to purchase tax deductions and do not form part of the cost_basis of petitioner's gold contracts or reduce the selling_price of those contracts therefore the fees paid_by petitioner are nonde- ductible personal expenditures ewing v commissioner t c pincite 85_tc_968 affd sub nom 843_f2d_351 9th cir 79_tc_714 affd 731_f2d_1417 9th cir 79_tc_570 see also 85_tc_332 the deduction petitioners contend that if the court determines that the spread transactions were not entered into for profit defra sec_108 allows petitioners to take a net out-of-pocket loss for the net out-of-pocket loss would represent the amount by which petitioner's straddle losses during the subject years exceeded his straddle gains during the subject years respondent contends that petitioners are only entitled to offset petitioner's straddle gains by straddle losses to the extent of his straddle gains see ewing v commissioner t c pincite defra sec_108 provides as follows c net_loss allowed --if any loss with respect to a position described in paragraphs and of subsection a is not allowable as a deduction after applying subsections a and b such loss shall be allowed in determining the gain_or_loss from disposi- tions of other positions in the straddle to the extent required to accurately reflect the taxpayer's net gain_or_loss from all positions in such straddle further interpretation of defra sec_108 is provided by sec_1 165-13t q a-3 temporary income_tax regs fed reg date which states as follows q-3 if a loss is disallowed in a taxable_year year because the transaction was not entered into for profit is the entire gain from the straddle occurring in a later taxable_year taxed a-3 no under sec_108 of the act the taxpayer is allowed to offset the gain in the subse- quent taxable_year by the amount of loss including expenses disallowed in year this court recently confronted this issue in nolte v commissioner tcmemo_1995_57 and held that defra sec_108 entitles taxpayers to offset straddle losses only to the extent of straddle gains the taxpayers in nolte like peti- tioner were involved in the hunter program petitioners argue that nolte relies on interpretive sec_1 165-13t q a-3 temporary income_tax regs supra for the proposition that defra sec_108 allows the offset of disallowed losses only against subsequent gains petitioners contend that the holding in nolte is incorrect for two reasons first petitioners believe that sec_1 165-13t q a-3 temporary income_tax regs supra does not imply that disallowed losses may only offset subsequent gains second sec_1 165-13t q a-3 temporary income_tax regs supra is invalid to the extent that it implies a contrary result to the plain language of defra sec_108 petitioners cite jackson family_foundation v commissioner 15_f3d_917 9th cir affg 97_tc_534 to support the position that an interpretive regulation is not followed when it fails to 'implement the congressional mandate in a reasonable manner ' id pincite citing 961_f2d_800 9th cir revg 94_tc_101 quoting 440_us_472 we disagree with petitioners' position petitioners incorrectly contend that sec_1 165-13t q a-3 temporary income_tax regs supra does not imply that disallowed losses may only offset subsequent gains the plain language of the regulations states that result sec_1 165-13t q a-3 temporary income_tax regs supra specifically states that the taxpayer is allowed to offset the gain in the subsequent taxable_year by the amount of loss including expenses disallowed in year thus the plain language of the regulations is clear that a taxpayer can offset gain in a subsequent year but does not state the taxpayer is entitled to a net_loss deduction petitioners also incorrectly contend that the court's reliance in nolte v commissioner supra on sec_1 165-13t q a-3 temporary income_tax regs supra is unfounded they argue that the regulation is invalid to the extent it reaches a result different from the congressional mandate of defra sec_108 the court in nolte found that congress designed defra sec_108 as a relief provision so that the commissioner could not obtain a windfall by denying straddle losses and then having taxpayers recognize straddle gains resulting from the closing of a straddle nolte v commissioner supra sec_1 165-13t q a-3 temporary income_tax regs supra carries out congress' mandate to allow straddle losses but only to the extent of and against straddle gains therefore we find that defra sec_108 and sec_1 165-13t q a-3 temporary income_tax regs supra make it clear that petitioners are only entitled to offset their gains by the amount of the losses nolte v commissioner supra see also ewing v commissioner t c pincite accordingly petitioners are not entitled to an additional deduction for their net_loss in excess of straddle gains increased interest under sec_6621 respondent seeks increased interest from petitioners pur- suant to sec_6621 rule a sec_6621 applies where the commissioner has estab- lished that there is an underpayment of at least dollar_figure in any taxable_year attributable to or more tax motivated trans- actions sec_6621 sec_6621 specifi- cally includes any straddle as a tax-motivated transaction thus since petitioner's hunter straddle transactions were not entered into for profit they are subject_to increased interest under sec_6621 to reflect the foregoing and the concessions made by the parties decision will be entered under rule
